Smith, P. J.
The case disclosed by the present record is an exact counterpart of that between the same parties reported in 58 Mo. App. 225. The evidence here does not differ in. any material particular from that there stated. The two cases are in no way distinguishable. The issue of waiver of the proofs of loss was submitted to the jury under an instruction for plaintiffs that strictly conformed in its enunciation to the view expressed by us when the cause was here on the former appeal. That ruling was greatly influenced by that of the supreme court in Loeb v. Ins. Co., 99 Mo. 50. The defendant has called our attention to no case in this state that in the slightest degree Impugns the ruling in the latter cause. The two courts of appeal, so far as they have the power to do so, have established the law in this state to the effect that an agent with power to receive proposals for insurance, countersign, issue and deliver policies, receive premiums, and fix rates of premium, has no power to waive proofs of loss. McCullom v. Ins. Co. (not yet reported); Nickells v. Ins. Co. (transf, to supreme court). And the numerous cases cited by the defendant from other jurisdictions, decide no more-than is ruled in the appellate court cases just referred to.
Conceding the defendant’s contention that under the law the local contracting agent of an insurance *675company has no implied authority to waive proofs of loss, still this concession does not, under Loeb v. Ins. Co., destroy plaintiff’s case. More need not be said here, since every point of objection now urged by the defendant is fully answered by the rulings made on the former appeal.
The judgment must be affirmed.
All concur.